Citation Nr: 1019386	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  02-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from June 1979 to 
June 1982.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the Veteran's claim for a 
rating higher than 10 percent for his pseudofolliculitis 
barbae.

The Board twice remanded this case to the RO for further 
development and consideration, initially in July 2003 and 
again in February 2005.

The Board subsequently issued a decision in November 2006 
denying the claim for a rating higher than 10 percent for the 
pseudofolliculitis barbae.  The Board also denied three 
additional claims the Veteran also had appealed, for service 
connection for seborrheic dermatitis and acne vulgaris - 
including secondary to his already service-connected 
pseudofolliculitis barbae, and determined the RO had not 
committed clear and unmistakable error (CUE) in a July 1999 
decision awarding an initial 10 percent rating for the 
pseudofolliculitis barbae.  He appealed the Board's November 
2006 decision to the U. S. Court of Appeals for Veterans 
Claims (Court).

In a March 2008 memorandum decision, the Court affirmed the 
Board's denials of the claims for service connection for acne 
vulgaris and seborrheic dermatitis, as well as the Board's 
determination there was no CUE in the July 1999 RO decision 
assigning an initial 10 percent rating for the 
pseudofolliculitis barbae. So those claims are no longer at 
issue.  However, the Court vacated the portion of the Board's 
decision that had denied a rating higher than 10 percent for 
the pseudofolliculitis barbae and remanded this claim for 
further development and readjudication in compliance with 
directives specified.  The Court entered judgment in April 
2008.

In August 2008, the Board denied the Veteran's motion to 
advance his case on the docket.

In October 2008, the Board remanded the claim for a higher 
rating for the pseudofollicutis barbae for further 
development - including to provide additional notice then 
required by the Veterans Claims Assistance Act (VCAA), to 
obtain additional VA treatment records, to have the Veteran 
reexamined to reassess the severity of his pseudofollicutis 
barbae, and, when readjudicating this claim, to determine 
whether the rating for this skin condition should be staged.

Also in that October 2008 remand, the Board noted that in 
July 2008 the Veteran had submitted additional pertinent 
evidence to the Board and had waived his right to have the RO 
initially consider it.  38 C.F.R. § 20.1304(c).  This 
additional evidence included a statement requesting to reopen 
his claims for service connection for other skin disorders - 
namely, seborrheic dermatitis and acne vulgaris.  But the 
Board explained that he needed to submit new and material 
evidence to reopen these other claims, particularly since the 
Board already had considered and denied these other claims  
in its prior November 2006 decision (which the Court also had 
affirmed on appeal).  The Board therefore referred these 
other claims to the RO for appropriate development and 
reconsideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board generally does not have jurisdiction over 
an issue not yet adjudicated by the RO).  It does not appear, 
however, the RO developed or reconsidered these other claims.  
So they are again referred to the RO for appropriate 
development and reconsideration.  

Also, unfortunately, before readjudicating the claim that is 
currently before the Board, for a higher rating for the 
pseudofolliculitis barbae, the Board must again remand this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for still further development and 
consideration.




REMAND

As mentioned, the Board previously remanded the claim for a 
higher rating for the pseudofolliculitis barbae in October 
2008.  And upon completion of the additional development 
directed in that remand, the AMC issued a supplemental 
statement of the case (SSOC) in March 2010 confirming the 
existing 10 percent rating for this service-connected skin 
condition.  But in April 2010, so since issuance of that most 
recent SSOC, the Board received additional medical evidence 
from the Veteran.  This additional medical evidence pertains 
to his current claim for a higher rating for his 
pseudofolliculitis barbae, and he did not waive his right to 
have the RO or AMC initially consider this additional medical 
evidence, such as in another SSOC.  See 38 C.F.R. §§ 19.31, 
19.37, 20.800, 20.1304(c).  Absent this waiver, it would be 
potentially prejudicial to him for the Board to consider this 
additional medical evidence in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the claim for a higher rating for the 
pseudofolliculitis barbae is again REMANDED for the following 
additional consideration:

Readjudicate the claim, considering the 
additional evidence submitted to the 
Board in April 2010 since the most recent 
SSOC in March 2010.  If, after 
considering this additional evidence, a 
higher rating is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC, which must 
include discussion of this additional 
evidence submitted to the Board.  Give 
the Veteran and his representative time 
to respond to this additional SSOC, 
discussing this additional evidence, 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


